Exhibit 10.19

WESTELL TECHNOLOGIES, INC.

SUMMARY OF DIRECTOR COMPENSATION

(Effective May 5, 2010)

The annual retainer for all non-employee directors is $40,000. Annual retainers
for committee chairpersons are as follows: Chair of the Audit Committee -
$10,000; and Chair of the Compensation and Corporate Governance Committee -
$10,000. Annual retainers for the members of committees are as follows: Member
of the Audit Committee - $5,000; and Member of the Compensation and Corporate
Governance Committee - $5,000. There is not separate compensation for meeting
attendance. In addition, all directors may be reimbursed for certain expenses
incurred in connection with attendance at Board and committee meetings.
Directors who are employees of the Company do not receive additional
compensation for service as directors. In addition, non-employee directors are
eligible to receive awards under the 2004 Stock Incentive Plan. On a director’s
initial appointment date, non-employee directors are each granted 20,000
restricted shares, with 25% vesting on each annual anniversary date of the
grant. On April 1 of each year, another 10,000 restricted shares shall be
granted to each non-employee director with 25% vesting on each annual
anniversary of their respective grant dates.